Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 542
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the breathing apparatus ".  There is insufficient antecedent basis for this limitation in the claim. Claims 6-7 depend from claim 5.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LITZ (US 20100132715 A1).
     	Regarding claim 1, LITZ discloses an anti-microbial sterilizing module (figs. 1-4, 50) comprising at least one sterilizing radiation emitting component (62), wherein the module is configured to be removably attached to a breathing device (mask 10 and/or filter 40)
	(figs. 1-4; facemask 10, filter 40, UV module 50, UV LED’s 62)
		[0023-0027] (abstract).

     	Regarding claim 2, LITZ discloses that the breathing device (figs. 1-4; mask 10 and/or filter 40) to which the module (figs. 1-4, 50) is removably attached is a wearable mask (10).
     	Regarding claim 3, LITZ discloses that
a. At least one air intake port (at/from filter 40), through which ambient air may enter the module (figs. 1-4, 50) ,
b. an elongated path internal (from 542 to 544 in 54/50) to the module (50) through which the ambient air may travel (Note elongated == long in relation to width),
c. at least one sterilizing radiation emitting component (LED’s 62) situated internal to the module and,
d. at least one exit port (544 in 54/50; and/or 50 at 12/14) through which the ambient air may enter the mask (10), wherein the sterilizing radiation emitting component (LED’s 62) irradiates the ambient air when travelling through the module (50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4-5, 7-9, 11, and 14-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over LITZ (US 20100132715 A1) in view of YUEN et al. (WO 2009075674 A1).
Regarding claim 4, LITZ discloses wherein the at least one sterilizing radiation emitting component (LED’s 62) emits UV light, UVC light [0024] [0027] or combinations thereof [0024] [0027] and the interior of the sterilizing module (figs. 1-4, 50) through which air passes is 
regarding claim 11, a 
regarding claim 14, at least one baffle situated internal or external to the module, configured to prevent sterilizing radiation from exiting the module (figs. 1-4, 50).
     	But LITZ fails to disclose regarding claim 4, that the interior of the sterilizing module through which air passes is fully or partially reflective of the sterilizing radiation;  regarding claim 11, a fan configured to move air into the sanitizing module; and 
regarding claim 14, at least one baffle situated internal configured to prevent sterilizing radiation from exiting the module.
    	YUEN, however, discloses a UV sterilizer unit (figs. 11a-11d; 1) (figs. 1-3, 1) for a face mask (110) ; and 
regarding claim 4, that the interior of the sterilizing module through which air passes is  (fig. 3, 69) of the sterilizing radiation (pg. 9, lines 8-11) ; 
regarding claim 11, a fan (fig. 3, 6) (pg. 8, lines 40-44) configured to move air into the sanitizing module; and 
regarding claim 14, at least one baffle (fig. 3, 88) (pg. 9, lines 8-11 Note louvre 88) situated internal to the module, configured to prevent sterilizing radiation from exiting the module (pg. 9, lines 8-11).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of LITZ, with the above claimed elements (of a fan, reflective surface, and ray blocking baffles/louvres) , as taught by YUEN, to use for improving airflow through the device (to ease user effort) , to increase UV ray path length and therefore sterilization of gasses, and to prevent harmful UV rays from escaping to the outside to prevent user irradiation.


     	Regarding claim 5, LITZ discloses at least one filter (filter 40) situated on the “breathing apparatus” (of 2 with mask 10, with 40), or both (of mask10, with 40).

	Regarding claim 7, LITZ discloses an intake (abstract Note inhalation valve) and outflow valves (fig. 1, 20) [0016 Note exhalation valve].
     	Regarding claim 8, LITZ discloses that the sterilizing module (figs. 1-4, 50) is self-powered (fig. 3, battery 70) and configured to be powered externally (via 80) [0029]
     	Regarding claim 9, LITZ discloses that the at least one filter (40) is replaceable (40 is removable, and therefore replaceable with another filter 40) [0023-0024].

     	Regarding claim 15, LITZ discloses at least one intake valve (abstract Note inhalation valve) and at least one outflow valve (fig. 1, 20) [0016 Note exhalation valve].
     	Regarding claim 16, LITZ discloses a power control (fig. 3; 70, 72, 74) [0029] configured to increase or decrease power [0029] to the sterilizing radiation emitting components (LED’s 62)  of the sterilizing module (figs. 1-4, 50) 
[0029 Note current chopper circuit 74 that outputs pulsed current of 200 mA at 1% duty cycle at a forward voltage of 5.5V to the series-connected LEDs; Note the current (i.e. power) from 74 is pulsed and therefore increased and decreased (i.e. in pulses) to the LED’s 62].
     	Regarding claim 17, LITZ discloses that the module (figs. 1-4, 50) is configured to allow disassembly [0025-0026] (fig. 1, 40/50, at least can be disassembled from/removed and replaced from mask 10).


2.	Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over LITZ (US 20100132715 A1) in view of YUEN et al. (WO 2009075674 A1); hereinafter “the combined references”, as applied to claim 4-5 above, and further in light of YU et al. (CN 203235377 U).
Regarding claim 6, LITZ discloses 6. The module of claim 5 further comprising a filter (40) comprised of a 
regarding claim 13, LITZ discloses 13. The module of claim 4 further comprising a 
But LI the combined references fail to disclose regarding claim 6, a filter comprised of a conductive metal wherein the filter comprised of a conductive metal is configured to be electrically chargeable; and regarding claim 13, a metallic screen situated internal to the sterilization module wherein the metal screen is configured to be electrically chargeable.
    	YU, however, discloses an air sterilizer (abstract) and 
regarding claim 6, YU discloses a filter (abstract) comprised of a conductive metal (abstract Note a electrical conducting filter screen is inclusive of conductive metals) wherein the filter comprised of a conductive metal is configured to be electrically chargeable (abstract Note a electrical conducting filter screen is inclusive of conductive metals); and 
regarding claim 13, YU discloses a metallic screen situated internal to the sterilization module (abstract) wherein the metal screen is configured to be electrically chargeable (abstract Note a electrical conducting filter screen is inclusive of conductive metals); 
(abstract Note a heat electrical conducting filter screen is arranged on the inner side of the sterilizing tank; and ultraviolet generators are symmetrically arranged on the inner side walls of the sterilizing tank).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with an electrically conductive metallic filter screen, as taught by YU, to use for improved dust/particulate filtration upstream of the user’s mouth and/or node to increase sterilization for the end user.

2.	Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over LITZ (US 20100132715 A1) in view of (JP 2017530730 A).
Regarding claim 10, LITZ discloses the elongated path (fig. 1-3, through 50)  is a linear path 
     	But LITZ fails to disclose the elongated path is a linear path with optional 180 corner bends, a circular path wherein air that is taken in flows around circular baffles, a spiral path or a rectangular path.
    	(JP 2017530730 A), however, discloses a UV sterilizer (figs. 1-8) (abstract) that uses an elongated path (fig. 8, through 32) is a linear path with optional 180 corner bends (past 112’s), 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of LITZ, with the claimed elongated path, as taught by (JP 2017530730 A), to use as a substitution of one known UV irradiation path for another (i.e. with 180 corner bends and/or a spiral path) to obtain predictable results of an increase gas path length for increased UV irradiation and sterilization.

2.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over LITZ (US 20100132715 A1) in view of YUEN et al. (WO 2009075674 A1); hereinafter “the combined references”, as applied to claim 4 above, and further in light of BARNES (US 7658891 B1).
Regarding claim 12, LITZ discloses 
     	But LITZ fails to disclose wherein baffles made of UVC transparent material are arranged internal to the module which are configured to direct the intake air to move through the module, wherein the baffles allow UVC to pass through the baffles when directing the air intake through the module.
    	BARNES, however, discloses a UV air sterilizer for a breathing device (fig. 6) with  
baffles made of UVC transparent material (fig. 20, 627) (col. 37, lines 5-50) arranged internal to the module which are configured to direct the intake air to move through the module, wherein the baffles allow UVC to pass through (col. 37, lines 5-50) the baffles when directing the air intake through the module 
	(col. 37, lines 5-50); 
	(fig. 19-20, helical UV-C chamber 618, sterilization by UV-C radiation transmitted through (UV-C transparent) triangular baffle 627, from ultraviolet lamp 614, opening 640 as air suitable for breathing).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of LITZ, with UV-C transparent baffles for air directing along a helical flow path formed by the baffles, as taught by BARNES, to use as an internal air guidance helical baffle structure for increasing airflow path length and therefore UV-C irradiation time for greater sterilization of the breathable air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881